Citation Nr: 0026801	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-08 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an apportionment of the veteran's VA 
disability compensation award on behalf of his minor 
children.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1980 to 
August 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the appellant's request 
for an apportionment of the veteran's VA compensation 
benefits on behalf of their minor children.



FINDINGS OF FACT

1.  The veteran's minor children are not residing with him, 
but he is reasonably discharging his responsibility for his 
children's support.

2.  An apportionment of the veteran's compensation award 
would cause him undue hardship.



CONCLUSION OF LAW

The requirements for an apportionment of the veteran's VA 
compensation award on behalf of his minor children have not 
been met.  38 U.S.C.A. §§ 5107, 5307 (West 1991); 38 C.F.R. 
§§ 3.450, 3.451 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

In September 1997 the appellant filed a claim for an 
apportioned share of the veteran's VA disability benefits in 
an effort to help pay related expenses for the parties' three 
children that resided with the appellant.

Generally, any or all of the VA disability pension benefits 
payable on account of a veteran may be apportioned on behalf 
of a child not residing with the veteran if he is not 
reasonably discharging his responsibility for that child's 
support.  See 38 C.F.R. § 3.450(a)(1)(ii).  Moreover, where 
hardship of the child is shown to exist, an apportionment may 
be made on behalf of such child so long as the apportionment 
would not subject the veteran to undue hardship.  See 
38 C.F.R. § 3.451.  Taken together, it is apparent the 
Secretary of Veterans Affairs has discretion in granting an 
apportionment of a veteran's monetary benefits when it is 
demonstrated that the veteran is or is not reasonably 
discharging his financial responsibility to support that 
child.  However, such discretion is limited; the child must 
demonstrate hardship, and the apportionment cannot subject 
the veteran to undue hardship.

Both the appellant and the veteran have submitted information 
concerning their respective income and expenses.  The veteran 
has reported net monthly income of $1,680 per month, but 
indicated that his expenses exceed his income by $542.84.  
The appellant has reported that her expenses exceed her 
income by $1,200.  Information of record reflects that the 
veteran has paid child support in the amount of $1,582 from 
April 1, 1998 to June 30, 1998, $1,279 from October 1, 1998 
to December 31, 1998, and $799 from April 1, 1999 to June 30, 
1999.  The veteran has also submitted evidence of making 
child support payments (in the form of lump-sum payments) to 
the appellant in the amount of $2,000 in December 1999 and 
$500 in January 2000.  

The Board finds that the veteran is reasonably discharging 
his responsibility for his children's support.  While the 
veteran's child support payments have tended to be sporadic 
at times, the evidence shows that in the last year or so of 
available documentation the veteran has made payments 
totaling more than $5,600.

As noted previously, an apportionment of the veteran's 
disability payments may be awarded where there is a finding 
of hardship on the part of the person seeking an 
apportionment and the absence of undue hardship to the 
veteran.  38 C.F.R. § 3.451.  A review of the claims file 
reveals an economic need on the part of the veteran's 
children.  However, as with the case with the appellant, the 
veteran's monthly expenses exceed his monthly income.  As 
such, the Board finds that an apportionment of the veteran's 
compensation would cause undue financial hardship.  See 
38 C.F.R. §§ 3.450, 3.451.  Accordingly, an apportioned share 
of the veteran's VA compensation benefits on behalf of the 
veteran's and the appellee's children is not warranted under 
the provisions of 38 C.F.R. § 3.450 or 38 C.F.R. § 3.451.  
See 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).

The Board is not unaware of the veteran's inconsistent 
history of meeting his child support obligations.  However, 
it is not VA's responsibility to enforce state child support 
orders unless directed to by Court order.  See 42 U.S.C.A. 
§ 659.




ORDER

An apportionment of the veteran's compensation benefits on 
behalf of his minor children is denied.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

